Citation Nr: 1503132	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-30 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and W. S. 




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1969.  He died in June 2011.  The Veteran's widow is the appellant.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.  

The appellant appeared at a videoconference at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Additional evidence was received in January 2014 and initial RO consideration of the evidence was waived by the appellant's representative at the time of the October 2013 hearing.


FINDINGS OF FACT

1.  The Veteran died in June 2011.  The amended death certificate lists the immediate cause of death as lung cancer, with congestive heart failure being listed as an other contributing condition.  

2. At the time of his death, the Veteran did not have any adjudicated service-connected disabilities.

3.  The Veteran was not exposed to herbicides (Agent Orange) during his service.
 
4.  The evidence shows that neither the terminal lung cancer nor congestive heart failure had their onset in service and within one year after his separation from active duty, and the most probative evidence indicates the fatal lung cancer and congestive heart failure listed on his death certificate, that ultimately led to his death, were not related or attributable to his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the September 2012 Statement of Case (SOC), it was noted that the RO had provided the appellant with a duty to assist letter in August 2011.  While the letter is not contained in the record, the Board finds that remand to provide additional notice is not necessary and the appellant has not been prejudiced by such letter being absent from the claims folder.  In a July 2011 letter, the RO informed the appellant that she might be entitled to certain benefits, including dependency and indemnity compensation.  Subsequent to the issuance of the letter, the appellant's application for benefits was received in August 2011, along with power of appointment from an accredited service representative.  The record includes a VCAA Notice Response dated in August 2011 and signed by the appellant indicating that notice had been received and that she had submit evidence and had not other evidence to submit.  In the September 2012 SOC, the appellant and her representative were informed of the laws and regulations governing DIC claims and advised that the Veteran was not service connected for any disability.  The appellant and her representative were again provided with pertinent laws and regulations in a September 2013 supplemental SOC (SSOC).  Furthermore, after the issuance of the SOC and SSOC, the appellant was afforded a personal hearing in January 2014, at which time she submitted additional evidence in support of her claim.  During the hearing the appellant's representative provided argument as to the appellant's contention that the cause of the Veteran's death was due to exposure to Agent Orange during service.  Additional evidence was submitted at the time of the hearing.  In addition, the record was held open for the purpose of allowing the appellant to submit additional evidence, to include a medical opinion addressing the cause of the Veteran's death and its relationship to service.  During the hearing, the appellant's representative waived initial RO consideration of any evidence submitted subsequent to the hearing.  The appellant submitted additional evidence, including a medical statement, which was received in January 2014.  Furthermore, she has been represented by an accredited representative throughout the course of the appeal who has provided argument in support of her claim.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial.  The appellant and her representative have demonstrated actual knowledge of the elements necessary to substantiate the claim for benefits.  Moreover, the appellant has raised no allegations of prejudice resulting from error on the part of VA as it relates to the duty to notify.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, responses from the National Personnel Records Center (NPRC), the appellant's statements and testimony, and a May 2011 formal finding of lack of information required to corroborate exposure to herbicides.  

The Board further finds that VA has satisfied its duty to assist the appellant in the development of the case by attempting to verify the Veteran's claimed in-service exposures through official sources, and by supplementing the record with alternate documents in addition to the service treatment records.  In this case, the appellant does not contend that the Veteran had any in-service treatment for symptoms or manifestations of lung cancer or congestive heart failure, but instead contends that lung cancer and congestive heart failure are related to in-service exposure to Agent Orange.  For these reasons, the Board finds that the development of the case has been appropriately focused on an attempt to verify the Veteran's claimed exposure to herbicides during service.

With respect to the DIC claim, under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a) , rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348 .

A VA opinion has not been obtained with regard the cause of the Veteran's death.  In this case, because the weight of the evidence demonstrates that the Veteran was not exposed to herbicides in service, there was no injury to, or disease of, the lungs or heart in service, and both lung cancer and congestive heart failure had their onset years after service separation, there is no duty to provide a VA medical examination.  Additionally, the Board finds that the weight of the evidence demonstrates no chronic symptoms in service and no continuity of symptoms of either disorder since service separation.  There is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for the cause of the Veteran's death because there is nothing in service to which any current disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of the issue of the cause of the Veteran's death to obtain a medical opinion would be a useless act.  The duty to assist to obtain an opinion is not invoked in this case regarding the claim of the cause of the Veteran's death because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

As such, the RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

Service Connection - Laws and Regulations

The appellant-widow is claiming entitlement to service connection for the cause of the Veteran's death.  As noted, the Veteran served on active duty from June 1963 to June 1969.  He died in June 2011.  The cause of death was lung cancer with congestive heart failure being listed as an other contributing condition.  At the time of death, the Veteran had no established service-connected disabilities.

The law provides Dependency and Indemnity Compensation (DIC) benefits for a spouse of a deceased Veteran even if he was not service connected for a disability at the time of his passing.  See 38 U.S.C.A. § 1310.  In this situation, "the DIC claimant must establish service connection for the cause of the veteran's death."  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  To establish entitlement to service connection for the cause of his death, the evidence must show that a disability either incurred in or aggravated by his active military service, or that may be presumed to have been, or that was proximately due to, the result of, or chronically aggravated by a service-connected disability, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2014).

The basis of the appellant-widow's claim is that the Veteran's terminal lung cancer  and congestive heart failure were due to his exposure to an herbicide (the dioxin in Agent Orange) during his service in the Navy.

Service connection is granted for disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or, if a preexisting condition, for aggravation of this condition during service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there must be (1) competent and credible evidence confirming the Veteran had the claimed disability or, at the very least, showing he had it at some point since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Malignant (i.e., cancerous) tumors are presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Lung cancer also may be service connected on the basis that it is presumptively associated with Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  First, however, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or at some other location that Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Vietnam service requires a presence on the ground (landmass) or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162-63 (1997).  Lung cancer is one of the presumptive diseases listed in § 3.309(e), and the available medical records from the Veteran's lifetime document his treatment for this condition.

However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 -23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App 164, 167 (1999).  In McCartt, the Court indicated the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation.

The appellant asserts that the Veteran was exposed to herbicides (Agent Orange) during his military service and, therefore, the reason he eventually developed the fatal lung cancer.  In an April 2011 statement, the Veteran indicated that while on the USS Sumner, they were exposed to Agent Orange from bathing water, drinking water, and through Agent Orange being airborne.  He did not claim to have ever actually set foot on the landmass of Vietnam or to have traveled along its inland waterways.

His service personnel records (SPRs) show he was assigned to the USS Sumner (a destroyer), and deck logs show that in 1967 this ship anchored off Nha Trang, South Vietnam.  A May 2011 response from the National Personnel Records Center indicated that it was unable to determine whether the Veteran served in the Republic of Vietnam.  It was noted that the Veteran served aboard the USS Sumner which was in the official waters of the Republic of Vietnam from February 17, 1967 to February 19, 1967; March 23, 1967 to April 12, 1967; April 27, 1967 to May 27, 1967; June 6, 1967 to June 24, 1967; July 9, 1967 to July 22, 1967; and from July 29, 1967 to August 2, 1967.  

The appellant and her representative assert that the mere fact that the Veteran's ship was anchored off Nha Trang and was as close to 300 yards from shore is enough to show that he was in Vietnam.  The appellant has additionally submitted photographs of runoff of sediment from the Mekong Delta into the South China Sea.  These pictures, she asserts, place the Veteran in close proximity to land mass of Vietnam and show the proximity of Agent Orange to the ship.  Moreover, at the time of the October 2013 hearing, testimony was taken from W. S., who indicated that they went to Nha Trang Port to give gun support to troops and they would make runs along the shores, as close as 300 yards offshore.  

Regarding the assertion that the anchoring off Nha Trang establishes its "inland" status for purposes of determining presumptive herbicide exposure, the Board reiterates that, under 38 C.F.R. § 3.307(a)(6)(iii), in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam must have involved service on the landmass of Vietnam (often referred to as service "in country") or, at the very least, on the inland waterways ("brown water"), so does not include mere service on a deep-water naval vessel in the waters offshore ("blue water").  See Haas, 525 F.3d 1168 ; VAOPGCPREC 27-97.  What constitutes "inland waterways" is not defined in VA regulations; however, VA Adjudication Procedure Manual provides interpretive guidance.  The Manual indicates that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  However, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id.  The Manual does note an exception regarding Veterans who served as a coxswain.  Accordingly, as the law now stands, service in waters off the coast of Vietnam does not qualify as service "in Vietnam" for purposes of presumptive service connection on the basis of exposure to herbicides under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.

As to the pictures submitted in support of the appellant's claim, although these pictures show rivers and waterways, they do not establish that the Veteran set foot on land in Vietnam or that he ever left the USS Sumner to traverse the "inland waterways" of Vietnam.  Importantly, despite filing various claims for service connection for disabilities as due to herbicide exposure, the Veteran never asserted that he left the USS Sumner or that he ventured inland while anchored off the coast of Vietnam.  

In this regard, VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records which is found on VA's website.  The vessels are placed in five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of Agent Orange exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories are as follows: 

I. Ships operating primarily or exclusively on Vietnam's inland waterways, which includes smaller naval vessels involved with patrolling and interdicting enemy activity on the inland waterways of Vietnam as well as ships supplying and supporting those operations (e.g., swift boats, river patrol boats, and LSTs [landing ship, tank]).  All Veterans who served aboard these vessels are eligible for the presumption of Agent Orange exposure because their primary service was on the inland waterways of Vietnam; 

II. Ships operating temporarily on Vietnam's inland waterways, which includes large ocean-going ships that operated primarily on Vietnam's offshore waters for gunfire support of ground operations and interdiction of enemy vessels travelling along coastal waters, as well as ships supplying and supporting these operations (e.g., destroyers, cruisers, and cargo ships).  Ships in this category entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  All Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure. 

III. Ships that docked to shore or pier in Vietnam, which includes large ocean-going ships of the Blue Water Navy that entered an open water harbor and docked to a pier or otherwise docked to the shore of Vietnam.  As a result of this docking, it is assumed that crewmembers had the opportunity to go ashore for a work detail or for liberty leave.  Therefore, any Veteran aboard the ship at the time of docking will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore.

IV. Ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore, which includes large ocean-going ships of the Blue Water Navy that conducted a variety of missions along the close coastal waters of Vietnam for extended periods of time (e.g. hospital ships, harbor repair ships, mine sweepers, seaplane tenders, and combat ships such as destroyers). Documentary evidence has been obtained for all ships in this category showing that some crewmembers actually went ashore.  Examples of such vessels include hospital ships, harbor repair ships, mine sweepers, and seaplane tenders.  Because shore activity of some crewmembers has been documented, any Veteran aboard the ship at the time of documented shore activity will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore.

V. Ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore, which includes large ocean-going ships of the Blue Water Navy that conducted supply missions to Vietnam or transported troops into and out of the country through use of smaller landing craft housed within the mother ship (e.g. attack cargo ships, amphibious attack transports, and landing ship docks).  The smaller landing vessels within these ships required a crew of from 3 to 14, depending on size, as they ferried supplies or troops to and from shore.  Although official documents show that some crewmembers went ashore with the landing craft, they do not generally provide the names of these crewmembers.  Any Veteran aboard the mother ship during the time frame of offshore Vietnam landing craft activity will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore with the landing craft.

See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated December 9, 2014).

In viewing all of these categories, the USS Sumner is not among any of the vessels identified.  Moreover, as mentioned, the Veteran did not indicate that he entered land in Vietnam, either on foot or via a boat, or even that he so much as left the USS Sumner while it was anchored off the coast of Vietnam.  Further, there is no evidence of record that shows that the Veteran had actual in country service other than his service on the USS Sumner, or that he had visitation in Vietnam at any other time during his service, and he has never asserted such. 

Moreover, in a May 2011 Memorandum entitled "Formal Finding of a Lack of Information Required to Corroborate Exposure to Herbicides" it was determined that while the Veteran's personnel records confirmed that he was assigned aboard the USS Sumner during his active duty, the evidence did not show any likelihood that he set foot in Vietnam for any reason during his active duty.  Further, the evidence did not show that the Veteran was stationed or docked at the shore of the Country of Vietnam at any time during his active duty, nor did he operate on the inland waters of Vietnam.  The Memorandum sets forth in detail what steps were taken to arrive at this determination.  

Thus, based on the foregoing, and despite the photographs submitted by the appellant, the Board finds that the Veteran did not have qualifying "service in the Republic of Vietnam" such that he would be presumed to have been exposed to herbicides.  See Haas, 525 F.3d 1168 (2008).  Accordingly, exposure to herbicides cannot be presumed.

This does not preclude the appellant from establishing that the Veteran's cause of death from lung cancer was otherwise related to his active service, either on a direct incurrence basis or based on chronicity.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. Here, however, neither avenue is available. 

In this regard, the Veteran's service treatment records (STRs) are unremarkable for complaints or treatment referable to his lungs.

Post service medical records reveal that the Veteran was initially diagnosed with new-onset atrial fibrillation and congestive heart failure in January 2011.  He was noted to have severe cardiomegaly.  In a February 2011 treatment record, the Veteran was noted to have probable cancer of the lung.  A lung biopsy was performed in March 2011, which confirmed the presence of squamous cell carcinoma of the lung.  

At the time of her October 2013 hearing, the appellant expressed her belief that the Veteran's lung cancer and congestive heart failure arose as a result of his exposure to Agent Orange and Agent Blue in service.  In addition to the pictures noted above, the appellant also submitted a study done by the Australian Department of Veterans Affairs which found that veterans on Navy ships were likely exposed to biologically significant quantities of dioxins in Vietnam, through exposure to potable water.  

Subsequent to hearing the appellant also submitted a Janaury 2014 letter from the Veteran's private physician.  D. W., M.D., indicated that that he could recount the important diagnoses that the Veteran received when he was at Sanford Clinic in the months preceding his death.  He noted that the Veteran first presented to his care in Janaury 2011, at which time he had new-onset atrial fibrillation and congestive heart.  He also had severe cardiomegaly.  He indicated that a coronary angiogram performed at the Minneapolis VAMC showed minimal cardiovascular disease but significant congestive dilated cardiomyopathy.  The cardiomyopathy was probably not ischemic.  Dr. W. also stated that a CT scan directed biopsy showed infiltrating squamous cell carcinoma in March 2011.  As to any relationship of either of these disorders and exposure to Agent Orange, Dr. W. indicated that he was not an expert in Agent Orange but that he was aware that it was associated with certain malignancies.  He stated that he was not aware that congestive heart failure or atrial fibrillation were complications of Agent Orange.  He indicated that VA had lots of experience in identifying those illnesses that were related to AO exposure.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain any injury or disease of the lung and that cancer/lung symptoms were not chronic in service.  The service treatment records do not demonstrate findings, diagnosis, or treatment of symptoms of lung cancer or other lung disorder, including no evidence of chronic symptoms of lung problems or lung cancer during service, and do not demonstrate any relevant lung injury or disease.

Evidence includes the May 1969 service separation examination report, which contains a summary of the Veteran's significant in-service medical history.  At that time, no abnormalities were found on examination for the lungs.  The service separation examination report is negative for any history or complaints of symptoms of lung problems.  Neither the separation examiner's findings nor clinical examination at service separation reflect any reported history of lung problems in service, or complaints, treatment, or diagnosis of lung problems or lung cancer either during service or at service separation.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that lung cancer symptoms have not been continuous since service separation in June 1969.  As stated, the service separation examination revealed no clinical findings consistent with lung cancer or symptoms indicative thereof.  The post-service evidence shows no history, complaints, findings, or diagnosis of lung cancer after service separation until decades later in 2011, according to private and VA treatment records.  Importantly, the appellant does not contend that lung cancer symptoms were continuous since service.

The Board also finds that the weight of the evidence demonstrates that symptoms of lung cancer were not continuous after service, including that lung cancer  did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no lung cancer symptoms during the one year period after service, and no diagnosis or findings of lung cancer of any severity during the one year post-service presumptive period.  The competent medical evidence shows the first assessment of lung cancer in 2011.  For these reasons, the Board finds that lung cancer did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for lung cancer as a chronic condition are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309(a).

The Board further finds that the weight of the evidence further demonstrates that the Veteran's lung cancer is not related to service.  Regarding the appellant's statements that lung cancer  was caused by coming into contact with Agent Orange while aboard the U.S.S. Sumner off the coast of Vietnam, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1372 .). 

In this case, the cause of the Veteran's lung cancer involves complex medical etiological questions because they pertain to the origin and progression of the Veteran's lung cancer.  The appellant is competent to relate symptoms of the Veteran's lung cancer that he experienced at any time, but she is not competent to opine on whether there is a link between the lung cancer and active service, including to the alleged exposure to herbicides, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the cancer, knowledge of the various risk factors and causes of cancer, specific clinical testing for determining the onset, and knowledge of the incubation period or ranges of such disorders that the appellant is not shown to possess.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer). 

The appellant has submitted medical literature in support of her claim.  Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998); Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  The article/medical treatise submitted by the appellant is general in nature as opposed to specifically addressing the Veteran's case and is of no probative value.  

As it relates to the statement from Dr. W., while noting that the Agent Orange was linked to some cancers, Dr. W. did not indicate that the Veteran's lung cancer resulted from Agent Orange exposure.  He specifically deferred to VA.  A statement such as this, which is couched in speculation, is of no probative value and cannot support the claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)(medical evidence that is speculative, general or inconclusive in nature cannot support a claim).

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's lung cancer and active duty service, including no credible evidence of chronic symptoms of lung problems or lung cancer in service, of lung cancer to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of lung cancer from service that would serve either as a nexus to service or as the basis for a medical nexus opinion. Charles, 16 Vet. App. at 374. 

As to congestive heart failure, the available service treatment records are absent of any complaints, findings, symptoms, diagnosis, or treatment for heart problems and the post-service medical evidence shows that the Veteran's congestive heart failure was diagnosed many decades following service in 2011. 

While the appellant is competent to report her observations about the Veteran's heart difficulties, lay testimony is not competent in the present case because the appellant is not competent to state that congestive heart failure, which was listed as an other condition on the death certificate and had its onset decades after service, is attributable to any disease or injury which was incurred in service.  The question of causation of a heart disorder/disease involves knowledge of a complex and nonvisible body systems and proper testing in order to determine the presence and etiology of the claimed disorder.  Thus, her assertions lack probative weight regarding the etiology of the Veteran's congestive heart failure and his cause of death because she is not competent to opine on whether there is a link between the congestive heart failure and active service, as such diagnosis requires specific medical knowledge and training. 

As to the medical articles submitted by the appellant, the articles do not address congestive heart failure and its relationship to Agent Orange exposure.  Thus, they are of no probative value.  

As it relates to the statement from Dr. W., while noting that the Agent Orange was linked to some cancers, Dr. W. indicated that he knew of no findings that indicated that congestive heart failure and atrial fibrillation were complications of Agent Orange.  He further noted that the Veteran's congestive heart failure and atrial fibrillation were of new onset in Janaury 2011.  

In weighing the evidence of record, the Board finds that the weight of the evidence is against service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


